          Case 3:20-cv-00569-MPS Document 64 Filed 05/27/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                     :
REJEANNE COLLIER, JACKIE                     :
MADORE and KENNETH CASSIDY,                  :
Individually, and on behalf of all others    :
similarly situated,                          :
                                             :
Petitioners,                                 :
                                             :
v.                                           :      No. 3:20-cv-569 (MPS)
                                             :
D. EASTER, Warden of Federal                 :
Correctional Institute at Danbury            :
                                             :
Respondent.                                  :      May 27, 2020

                                    JOINT STATUS REPORT

       Petitioners and Respondent, through their respective counsel, submit the following Joint

Status Report in advance of the status conference scheduled with the Court on May 28, 2020.

       The parties have agreed that Respondent will proceed with a search of the Bureau

Electronic Medical Record for additional ICD-9 and ICD-10 codes identified by Petitioner. Such

search shall not include a search of medications.

       In advance of the search the parties will agree on a subset of those ICD-9 and ICD-10

codes which definitively identify conditions which place an individual at higher risk from

COVID-19 per CDC guidelines such that the presence of those agreed upon diagnostic codes in a

prisoner’s BOP medical record will automatically qualify that prisoner for inclusion in the

medically vulnerable subclass as defined in paragraph 1 of the TRO. With respect to individuals

whose BOP medical records include only those additional codes which are not agreed as

definitively diagnostic of a condition which places an individual at higher risk from COVID-19,

the parties have not reached agreement but will continue to confer about how to determine
          Case 3:20-cv-00569-MPS Document 64 Filed 05/27/20 Page 2 of 3



whether that individual has a condition which places him or her at higher risk from COVID-19.

       Petitioners further propose that all prisoners at FCI Danbury be provided with notice of

the pendency of this action and their potential eligibility for inclusion in the subclass of

medically vulnerable individuals and will establish a mechanism to permit prisoners to forward

HIPAA-compliant medical record releases to petitioners’ counsel. Petitioners further propose

that Respondent forward copies of prisoner medical records to Petitioners’ counsel within 48

hours of receipt of such executed releases. Respondent’s counsel is currently consulting with the

BOP concerning its position on this proposal and disagrees with it at this time.

       The parties are not currently in agreement concerning the need to establish any process to

resolve disputes between the parties concerning whether an individual’s medical condition puts

such individual at higher risk from COVID-19. Petitioners believe that such disputes will arise

based on differing medical interpretations of the relevant facts and believe it is necessary to

create an appropriate process for adjudicating the eligibility of individual prisoners for inclusion

in the medically vulnerable subclass. Respondent believes that its determination of an

individual’s medical vulnerability based on the BOP medical record can be controlling without

the need for the adjudicative process Petitioners envision.

       The parties do not agree on whether a person with medical expertise should be involved

in the home confinement review process. Petitioners believe that in order for the home

confinement review process set forth in paragraph 2a of the TRO to give substantial weight to

the inmate’s risk factors for COVID -19 in determining the inmate’s suitability for home

confinement, someone with medical background is required to participate in the review in order

to elucidate the inmate’s medical vulnerability. Respondents do not agree that the involvement

of medical personnel in the home confinement review process is necessary.
         Case 3:20-cv-00569-MPS Document 64 Filed 05/27/20 Page 3 of 3



PETITIONERS,                                    RESPONDENT,


BY:____/s/_Jonathan M. Levine____               BY: __/s/ John B. Hughes________
David S. Golub, ct00145                         John H. Durham
Jonathan M. Levine, ct 07584                    United States Attorney
Silver, Golub & Teitell LLP                     John B. Hughes, ct05289
184 Atlantic Street                             Michelle L. McConaghy, ct27157
Stamford, CT 06901                              David C. Nelson ct25640
Phone: (203) 325-4491                           Jillian R. Orticelli, ct28591
Email: dgolub@sgtlaw.com                        Nathaniel M. Putnam, phv10463
jlevine@sgtlaw.com                              Assistant U.S. Attorneys
                                                Tel. 203-821-3700
Sarah French Russell, ct26604                   John.Hughes@usdoj.gov
Tessa Bialek ct30582                            Michelle.McConaghy@usdoj.gov
Legal Clinic, Quinnipiac University             David.C.Nelson@usdoj.gov
  School of Law                                 Jillian.Orticelli@usdoj.gov
275 Mt. Carmel Avenue                           Nathaniel.Putnam@usdoj.gov
Hamden, CT 06518
Phone: (203) 582-5258
Email: sarah.russell@quinnipiac.edu
tessa.bialek@quinnpiac.edu

Marisol Orihuela, ct30543
Jerome N. Frank Legal Services Organization
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
Email: marisol.orihuela@ylsclinics.org

Alexandra Harrington*
127 Wall Street
New Haven, CT 06511
Phone: 203-436-3532
Email: Alexandra.harrington@yale.edu
*Application for Admission Pending
